aA B&B WY NO Ke

0 won wn

10

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

NICOLA T. HANNA

United States Attorney

DAVID M. HARRIS JS-6
Assistant United States Attorney

Chief, Civil Division

CEDINA M. KIM

Assistant United States Attorney

Senior Trial Attorney, Civil Division
LYNN HARADA [C.S.B.N. 267616]

Special Assistant United States Attorney
Social Security Administration, Region IX
160 Spear St., Suite 800
San Francisco, CA 94105
Telephone: 415-977-8977
Facsimile: 415-744-0134
e-mail: Lynn.Harada@ssa.gov
Attorneys for Defendant

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

STEVEN CUNNINGHAM, ) Case No. 2:19-cv-06149-SK
Plaintiff ) JUDGMENT OF REMAND

VS.

ANDREW SAUL,
Commissioner of Social Security,

Defendant.

Nee ee ee Nee “Se

 

The Court, having approved the parties’ Stipulation to Voluntary Remand
Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
(“Stipulation to Remand”) lodged concurrent with the lodging of the within Judgment
of Remand, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the
above-captioned action is remanded to the Commissioner of Social Security for further

proceedings consistent with the Stipulation to Remand.

——* ——

le
Se Po oo °
DATED: March 13, 2020 S eK

HON. STEVE KIM
UNITED STATES MAGISTRATE JUDGE

 

 

-|-

 
